IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NATHAN MARTIN,                                       No. 67472
                                        Appellant,
                              vs.
                 MARVIN MAIZE; AND WANDA                                  FILED
                 MCCURRY,
                                   Respondents.                           APR 1 2 2016
                                                                          TRACE K UNDEMAN
                                                                       CLERK OF SUPREME COURT
                                                                      BY_n•Sr14___-

                                                                           DEPUTY CLERK

                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                          BY:   Al;
                 cc: Hon. Bryce C. Duckworth, District Judge, Family Court Division
                       Carolyn Worrell, Settlement Judge
                      Dickerson Law Group
                      Kingman Farms, LLC
                      Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (M-1947 cen,

                                                                                       (0   -11329